Case 2:18-cv-12207-MCA-LDW Document 93-6 Filed 02/21/20 Page 1 of 14 PagelID: 2025

Exhibit C
Case 2:18-cv-12207-MCA-LDW Document 93-6

JUN-13-2808 13:48 Fromi CARELLA BYRNE

 

 

E

ue

en coi.

if

‘

won
canes
ie

ai

rid

Teradyy onbitied’ *A' supnloment te an dob 'onti tie "Ab Aat to
Anaorpordte bragtoos of PhLigiodo nooldtton™ (Ravdw sia}, approvop

 

“Apri hointh; ‘one "thouddnd’ blake pundydd dna wit tby-21¥0,"
-approvdd Aphid 11,'28985° bodis chipbod 465 of’ the lade or 1908,

“ OBMHOLLS Ding oAd ‘ot Bexdrk, 4n the abdte oc hed) br 07% Ltn

-Nonnitola, orpyia. nays m9), ratekhn tor pnd xt Uther Rpie "
| Of. rolig tone yx sad binh ni eas, ‘edton foeky pwd Yorthatie| tne

 

19735970252 To! 19734974525 " P.4eee

‘
*
wena Oy boty Aware A atl CIN twenadieenett tt is ethers ee ferent aaerrenieomere vet
‘ oon Fe werent

:
eh '

Wy

a . .

-OEMTIFTOAE oF rncoMPanAtTON 2

'
: .
' ook
' » ‘
var ”

'

. 4

yt t

  
 
 

oy ul sintna hi dé Vv fe gr aye, ng hata; iby ove at 4
veoh! See Sa ROBE PARDORLO DLoOHTE OF NHRARR
sey An" a VAY Ep bev. pee yee rh tebe TG ee

he
%

“magi ta\to ae SRTY FY: thot tHe wed eretigaa a! being tno
inoorporatoré' st the nave paned So rdakb tion,’ 46 horoby anpnod~ |
abe thdmgatton ints ao oovpornéion, under and by Wivtud’ of tho °
provigjods af novdot Of the hogdglatukd of tha State @f mor '

a

PLR ' tue nthe of tnlacorpaditidn 1a/"% oo :
Vat > RAEN OAtHOREO DIGEST HOF aneaixs rows '
SEOMNO. thhe Cor pordtioade GE'S Ld6bbEA LA "EAT Romoe

 

businode ‘hatte be’ déoiuabed bribe bin Awd Sto ‘pednolpdd oftion
Sn bo'Sd Looaboad sb Hos* eR dbuth: ori ‘Ayodde| ode Orange,
Rox Jofndy, Phe’ nano se” tha gids tndvi a’ and "14° “dnd ga WMeoroos
Wen hom procoge gan inet “shig tgtporatida nay be oerted $y
Wise v, Boone, Cousnotiordatelans) ‘of 7!

Min, The odjeodd ond” ‘itpogdd the whish’ thie oornorae
Vion Ld forma, ara tho foblening, wep et ma

 

t6 a sebtis, <pavionn d Pb socita} ‘brook Wo vofinowe'|
ont usd leooon,” ‘a gv oles, sev to08 ght Hons Bouya, soul
on chetolo of hy ‘sada, conch Gns2 Lotd'y dative 1, nelnen i 4s
ophlegs Was he sags ousinartginy’ par ia go atoeor''s béveg) a

ath tnt done , ond thé

   

apes aha'rcon tn": :danh wetey of a7 bo

 

 

Filed 02/21/20 Page 2 of 14 PagelD: 2026

 
Case 2:18-cv-12207-MCA-LDW Document 93-6 Filed 02/21/20 Page 3 of 14 PagelD: 2027

JUN- 13-2088 13:48 FromiCARELLA BYRNE 19735978258 To: 19734974525 P, 5-20
a , Mawes 8 ROI me iy ae + eb bons

. wae ' : tN tet my ue eet ttia dew vee § ity ‘ 2 ete

ww ” i

°", Orme a pannel
- wey . wee ees +1 owe jt. beere a sath ade
o4) y t .¢ toh " ; ‘
. : ' ' / 4 ‘ " ‘
’ é » ", a . y

' voy

erevted cant constorted or bury tog piooes and any tande, booonanta
ond bored seas ati! Lauceabie ‘tor bay or ih” of oki purpsoes,

wn Veale

we

verted todd od 40" ony play oF ma ood 40 Bhy pueb “dosoee,
whath oe onl Dioadce hea holds any oF aid of the bamo, or Ghey
my bo ‘hereafter’ sequired by saad Dioreeey aud thé vane or ony |:
. pore heroes,” ‘va Venad, ap dt, gr ant , baat gy, domive, aiden aod |'
. dloposd of] ind bo’sua and be mad d pioad and bo {nploades in oby
aqurt of lax or squstyy. to meko aod uso 0 adoimgy oped; and the
noma {9° aibor ond repem ab thay ploanure| +o have perpodnst
olocsodion ag but mrpratioal bo make by- Land and Tulos not
ingonaldtant mith the lane of tute Stabe; or of the (uibed ttabed
for 48h roguiatlan nud wodsgonent of the ir aftadya, pro port ios
pod idafibue tons) to Gppodot auoh offidors, agents pnd snployoon
ao tee aby reali for the nfopectind At 4 ba tone HO4 bus ined a
of the’ ‘ve rpordtsdai bg "vortex nodby tren S48 "ho pimo Cor tho
purpove of the bar pave tion, bha ke givo bonds and morbgogcn there
for ob’ pay port or parte of {bp Propertiees to bid nnd sovsnt
eudh f the partenss in anid Abode, or apy of ‘the ine bitutions |

ia wach * porsindu on high cornet ion’ hoy dodm f1b1 ond to nba
ond oobist atudsobe

 

 

 

puiouing thesk etudies fo¥ the priovtnood,
ong to Add and sootot in tho moinbononas of the prisothood of

Boh d$ovace, Ad vocordange ®Kith tho stabnton Of thd diooonn and
the oanono of tha Nomen Catholio “Ohut day $o add ond dendot, prow
moto and advonog, ersat ond doteb\Loh’ vodtetada, booloolesttont,
ohorstnbio and oduostional ‘inat tut tous bat rasodie tions nithin
tio odd Atpoond; bo bring into par istioa rovebippere of tia
Roman Cathode foith, be ofd’ und tavatad thot in pur dnacias ar
obnorsiog aonaiviog lendn ond bol isings, ‘naw in the oroosiso
ond oonetrvotion 4f Churcsony dohoote'd dnd abhor alts inge, $0

nnaondd kn ond oaquird ond bdo nd yodtd aith ida ndboo asiog
ain tho Tight,

 

 

 

 

tibia nad intdroot in vig mata road ond eran
JUN~ 13:48 FromiCARELLA BYRNE 4

' ”

ef EN yey —we
UE RS eet oe

FOR tne

 

 

wht ‘ ARE Ut,
fa thie Stats MeTomber be, thoi, und oy ant” by “risine of on dat

saat §

of tho Vgtaotary of, tho ‘Hote of Tex Server, ents, bie "ha hob,

va, tnoot porate: Haagen ti gee ant, for pe wiote ry wr otst) Mepproved

Anya hy: 2098 ons bho teverat Wppleneate _ therate nd ok
avondatory MoaT06 f wie aun thy ‘ceuachiees ond shot tee rights,
" of ra 4 Ageost ation, ond ¢¢ hava tho “ainerey_ aa aangedeat diroatq

h ontrot. of au tho obvi aad teaperey abtadee of guoh’ |

eat ery '
dioveuey bo exorgior any, corporate pening neaesgarg and propa -
to vne streying out of tha tb0v¥e tounore

4,
ved Powers ana te the
carrying, out et ‘ha purpones bt tt oh gerreretion ond ita io»
stituion,

FAUT EY ve the momdern Of thio sorpore tion dt be the .
Porooog .wng SUR Hold, aod nerd ther quai hords, tia Toten ng
‘aa med offiens aud (Ho jo ine oes. jatnoud saved of Nonaork,

dnatdig ‘at ‘thde Divoveea Gor por ae
‘fh rie, . - 7k thie REE whe

6: te Any MP, “eae het, abled “RS aka anil WV a
‘ye lt ie The, Ree Rov y th op gf we eat

+ meme |
. a ’ , ‘ ie
al n . : ' Sa 1 ' ‘ fea vc
we, i : ca 4 . ’ ’ ‘ ” is we | ‘
7 eee iis i
ie, , ' - ’ 'y a ay .
' . . ' ' t, , “4 "

‘ . :
‘ ue ’ “ ' 4 q
i wy a ‘ ‘as vi ayy bate ape how a yaw cat '
‘ . wv Aa a thn * at "aitowoh aie ape
°F “Womae athens Boteay of ria So Avoorporated a

i

a

' ray an vy, J there, rel “ae

wetian DA OO NO uF
ip)° ‘TRO, Abe Rey, or very Revs tiger Adooras OF void
Vicoons, eke whet we
{Bag) ‘lor,

suring a raoatoy in ota oftion, ‘tha ldntosostrh-

bor of the ase Dlooone for the bioo bosags),

(3) the Rororond chao 0 Lop a2 the
Ge

wid Dovsen, ood
(4) & (6)

TO prdoota of tas Rote t oa bindiso privsthooa
Of B8'4 Moaono, rho are tn good. at na ing and oaty whdde in
good bonding, aooordiag to tho atnbutes of veka Dleesat, and
the Ganong of the, Roma y cathode Crurehj: eveotid yt tha poronas
hotdtog tho offloog and Hibloa 2 forogatd, or a ‘naor ty of thon,

to Join thoa og ovborg ond run koeg ot tifa, C08 pore thon and

Onproved by ond Dishop, or,

solar hw Anta theade tober tort

 

 

 

 

dn hia a botnes by wold. What Oonaral.
a

Zs 719734974525 P, 7726
JUN-13-2@88 13:48 FromtCARELLA BYRNE LSTSSO Teese To

’ “ae
'

A leeds pee edemnce chats teeny

 

ty
. . t .
if . . \ -' i .? ee Mere rite bbe
. : . ’
. we ' we ' ‘
ro j yay

% ! 4
prtaata, ag ‘sk! ‘Hoakey oy trnstdoe, ie bo sons Yaoan
or thode reaovaLl aut of eold didaoon

on the A rootion: ee ouch Dishop:

tion or LFeR07B oF ont, Diohop, noid, YSour-Osnveay (OY Admindoe
trogen), or coal “ghanebl tor, thon DUCH Yo ood oF oF Yacuaeles io
thie oor poration phair be Tidtoa iy the poreca or perdono who

thoy dosed to anon Offend op Offtooy) {0 cane of tne Gouth,

Of o44d prigsts, than
by the election and
Feealh,

The e044 Dichop, shard by reoben of Kio bo
be the Tropideud bad freaburoy of vata 06¢pora-
bion unions aad Board of triateee, tbs iv, sil the embargo of

th Lo- oornora ston, _ obnorat ge order : “Unaniaoussy| ind, 40 hile

,
' '

4 ‘by Nig
1 Ot 4a Wdhdtporetion aod

Th 0056 of the doaty, ¥Otlenas

TOOlgna tion or Tomovay of aithor or poly
auoh Vacancy or vaooneden soash bo ritied
Onproval of ouch’ prtogt or pivube, oa ate

Fry!
ing such Vioh ORs.

the

sonoa ead Yauar ‘ooo ret nthe ‘hots aaa ottias| a0, ‘tn the
tn ’
ogo of, ,eounay in bholr office, doid Kdntntotretse oi ou ty hola
ae rh

oat’ ofthoby, ond “ths poroow nodding moh otfiog jana ds, ahdya ke

ote tody at the eo simon 0002, phyera, , do staont a, “doasn

' writingo
ond books’ o¢ or rolating to BU ch co poration, and 4a herovy
1

auther$sod and BmepOROTad to caaveng the rue test Of sugh oorpore

OFl0n 68 Oondalon may foguire, and suoh oorporstios may, annually

or of Bi oh porioda 1) it may doen fit, jbioat one, of

*
648 brooke
to ba the ocaratary of moh oeFnofetion| bo chat Koon bho.

minutog ond Onvor tha ordoro, aoby ond 1r9.000 dLuga of She corpoy-

; ALON tok Beok bo do wont for, that PU pons,
: OEern:

Mew ors

Tho .Progogdinga, orders, nebo boatraote ar
/ ovisgationa of 8 omjority of aad tha momtbora of ‘uch, oorpore.

| Vien, DUE ont of Lega nunbor, ahela ba vata and tffeotual in
nrovidad that the one rquaive the wribbon osuobiod of
awoh Mohop, op, dn nig Oboonce, of Auch Vipap Gonaral, or, In
OANS AL YOonney tn thalr Off lon, af much Adatalotrator, -

lax}

 

 

 
> Case 2:18-cv-12207-MCA-LDW Document 93-6 Filed 02/21/20 Page 6 of 14 PageID: 2030

JUN=13-Re8 13:49 FromiCARELLA BYRNE

 

19735978258 Toi 19734874525 P,.6/2a

  

int a.
RU TAFE assur ns “Loe reonmistees

. ’ Dy
wd v Ih
hoe :

, ot
. +. t
stew ? " ‘
’

A .
ay tee eg bane ctmemm ee»

~
.
4

Tab ate
’ “
he yd x ie
ft 1ee
ete aetee? tb tye Hee ee ey
'
t

nv apd tilebe uta AMP srg ats

SEVENMT: ) . whos tho onmog of toe Hombore BAG Trusto os

of this cornobation, at tne ingorporotion hores’y and untit

broly shbdooedry shnra bs alestea, ag oforosatd agop
‘Ri, * Rte Rove donn 2. O' donne, Dishop Of the Rom
Catholia Discogs of Fowark,

a
lou 4
5

Now Jorngyy \

By Rt, Noy, Tohn Ae Shepard, VidteeOsnoral of anid
Diovona, _ Jn 4, " :

ay Rots Giariog Au Omith y Saad gel ior of opdd
Discogs, . i a "

4, Rove Bs Bonry tor Roork, Prioas ot deid Diounoe,

6. ‘

Rt» Rove Chartog #0 Rotty ry aut of ‘sata Bioonoa,
they voldg, aloo, 11 the moabors of the “Rowma Outuelic Dincows
Of Nowark" Inoorporntod novombr 28, 1904, und or br by virtue
of an tot of tha bogiowsture of the dtobe of Now Jorasy, ene
titioa “ Ag Act be Idoorporate annoeiptians nog for pacundary
Procat;" approved Apria 21, Ceo, aad tho aetoral pupplongots
thoroto ond doby sidndatory tha #69 £4 and. they nor
Hamoulodgive this sertifiosta for the pirpous of {noorporating
and organising voder tha proviodona of Sho Aob of the bogda-
Voture of bho Ieets of tes Voruoy, ontitlod " 4 Suppheseng to
on aot ontitiod "An dob to ingornovate trustoes of religious
Noolatlsa® (Moviatonl, approved Andi ainth, ooo thousatd sight
hnndrod ond oven tyefivo"’ , Approved April 41, 1908, pediog
Craptor 169 of tho'lann of L900:

Th VITDEIS MUEAYOP, tho pertida beroto novg

 

OxOOUbIAG ond |

= ted
16 pow

 
* Case 2:18-cv-12207-MCA-LDW Document 93-6 Filed 02/21/20 Page 7 of 14 PagelD: 2031

JIN“ 13-2888 13:49 FromiCARELLA GYRNE

Sher
Mr

19738978258

 

4, goolod ond Aelivercd, )
i the Prooauoe oft
 QHANLES bs SUTHO .
SILLA Vs KEARNS >

 

uy etoeen ,
Pa ‘ oe
‘ '
' t
ead .
' '
'
yan ne Von
oe ' say tos
%
%
‘
. .

 

 

 

 

 

of :
“+ DIGOSIE “oF aBeARR,

Toi 197349749525 P. 9284

a iby
' 4 read
" “os : | rye
oye ont ' ar on np eminent nae ee
’ a ‘
ie
\ '
. t ‘ . a”
: , . ly
‘ oy Lan \ ' eee,
" tn wet ad ae ” Noto “toot " ‘tan
horoisté ‘yal ‘ol ‘hands md ooohe bids’ eixteesth sey of, ve
notonor: beds Diag $o0a hundreds ond maghhs J
‘ a

gov vi apt onnaan rye H,
. Pee AMAA GAN DUG Te

oF RETAARL Wedge cb,

B QAL
Rade A

faye ua,

   
  
    

onaRors AV SCtTh
whbds na at
oF AuFARK, Hedy
“| ds MENKT! CER ae ‘it
VRE ut" ¢ HLA t f Vials
OF TEWARK, Ds de
i c LY 4

      

 

 

Ri oeltt
04 BBTANK, By vy '
teat i ths oe tt te
at . . a ‘
. tS oarey onwes aloe reeny,
, ’
"Taf tt a)
rhe ‘e0 . oat °
specu odheass aot ;
. “a an) e
‘
' '
a a
‘
a
‘ '
‘
a
‘ ‘
'
.
,
'
’ ‘
1

 

 
* Case 2:18-cv-12207-MCA-LDW Document 93-6 Filed 02/21/20 Page 8 of 14 PagelD: 2032

JUN 13-2888 13149 Fram:CARELLA BYRNE

wee we

a

 

 

 

 

 

19735978258 To: 19734974525 P, 1a-20
ot 1} trees r "
a a agit Y a : ut
ACRULN wf ait vi ia"
Ne ANGLAIS i

 

SoM |
ontveom seme ty mee Piaprianew mam Comey - .
’ on
' oh '
!
at Piaget " a to et "
: : h Wire, i “ coat i 4 wy Ve Ae : ' ‘ , “ . ‘
IMTE OP. Aes eRoee ‘
County of Hudson,

13, . ;

Veet. re

‘ Na gthtee yp .
.

‘oy it REUBEN tneb'on this ‘olzte sity day
ef October, to’ bho yor of our Lord Ode Thowdada’ Hind Mundroed
and agit ‘ates | mo, tho oubvord bor shdroto "8 Hastor in
thebeats § of ead Ont, Posoonally ippoarga Ree fovi Sohn a,
O'Gonhon, isnep, "Rey Rov, Youn A, Bhoppard Viedr Génerpy,
Rov, thirias 4.’ saith; Chang dilné, Revs de Haury’ Pek’ Wort,
ana Ror’ cnarioa ‘, Fouly,' sho} Tom Gatto riod; ate the Porcenh
narod "ta and whe #xooubod dhe foregetilg oartl float of inanre !
porstiday ond Tt having tirel’ ms 40 ina Go Ham bin goatonts
thercod, they’ “thareupon aoknondadgbd thos thoy olined, cooied
and detivorod’ the weno da thede’ ous dabh of” bhede veruntary
got ind’ dood’ tor! thé’ noes ag pakpadas thavelh OXpreaaed,

sip td

 

HAG in
v' Sh us MEA ted ter epee
Bap nee ty Teas yes 4 1
‘ ' ‘ , ‘
as ADMD Wye oe
ac ‘.
‘ ' ' ‘ hte poet
‘ ‘
a . AT Sus a ' { ’ ‘ '
. at rye, ta oogpels oh the
‘t, vee . “oy the gree re, whe "hy See.
1 . ‘ . . ,
. t ee tay ten hed mown yt be
4 ‘ ! hey fs fees pe ‘4

ay rey ‘4 oy pemet yan oe

ime ity
“, ‘ A .
’ pe many

'
os
vis WfAady sa!
uh
' t 1 t W 1

aja ° , 7 ‘
ai 19734
13 4 P

‘
a ‘ ;
‘ co
' ’ Sb a,
f a MU rete tis eye TUTE Lite ewe as Senese cere scsunna .
, : » He twee Oe ee capone 6 hereng ee eet! wNe re moe
. . y \ wa :
,? tye . : , '
ms tye '
1 foe ‘ ts ' . Oy
Bevo BO BP cate Re
we ide cces . Ve Ay ae 4 pet . 1a onto tute nee mitten, v ome
' ‘ f,eot .
eg ” My
, e t : ' ‘ me ge
' A ‘ an ee rtp . abe e - cols oe + vole ae ee tht -
i 1 ’ hy tates - yoo nut
Svat", SER IProRtE, a
: Veoyyet ib toee '
“ ’ \ iy . 4 '
refesnie We [ae wae, Mer Nhe ee ta,
. . ‘

: : me TU 3:10 CERTIPY | that wa, the bibs ord bora
hereto y"batag 'a3t/'thg wombs re, tu oto, ona of floors of the
“Reva n Cathoite' Dioowen af Réwarke

on the treaty.
Of the

Qvsdas tion) nove sonatas
*O0d0nd day of Rovanbor, 1904
Provds fous of on hot of "tha Teeledy
Rox FOrsey, anbitiods

for péguddarz progige

' Waday ond by virtus

ture of tho stam of

“AD bo% bo Incorporate Aoto cle tons nnt

* opprovad Apri ei, 1490, Sod the Wovoral

‘nplosgabe thoroto and aotn AMONdatory thorooty» horaby oon.

dont that eadd the *Roaag Ca tha tic Dinvase Of Dover”: Reanolae

tion bed (oeorporats ond Orguassd undoy oyd4 vy Yirtue of the

proviiona of on dot of the bogiolaturs of the Stabe of tox

’ Jornny antithod * A Supplement toan aat OOELGLOd “do sot

bo incgrporate truatogs Of rallgious og od atigg” (Nevigstony,

Opproved Arai ointh, ono thousand Sighk hundred nod Teveoty.

E170", opproved Apriy 11, 1000, boing cuaptor 485 of tho nay

OF LVO8,= ood bho’ ait tho right, Uhtto and fabaroo’ of gota

I flrar Sthoctabion, Lnoorporoted an the tronty-adnond day of oh
Novonber, .004, in aoy nuba to, Youd of pe reong 1 Shalt; with

O11 Sb0 fYanohiees and ohar Gory righta, bd ve8

Sod dn onla nog.
aad corporation,

"fox to We incorporeted by thd flilng ond
Fooeraing of thes fororeing Cartiftionte of thap rporstiot , wador
noid desk meationod Jot, Chapter 166 af the lowd of 1908,

i Th Pitoni) mi

HARA, 46, tho ante manboro, truytoos
And ofMoore,

hevo hersunto got our Nondo and goals, and ooid
Aanootation has oongaa {to oorporste noah to be herdunto aftixa

 

 

 
* Case 2:18-cv-12207-MCA-LDW Document 93-6 Filed 02/21/20 Page 10 of 14 PagelD: 2034

  

 

 

JUN- 13-2688 13:49 From:CARELLA BYRNE

=x

Atbogt:

now, oo0%

19735970258 Tos 19734974525 P, 12-20
ee (7 rents trem etal ll ec ohm nities 1

Fon aeematteat s mieey
’
1 ' , ‘
' ‘
mentee
ae
.
' ' " . 2
. iy '
' . ‘ . ‘
. ‘
.,
tM Aad yey ‘
a oe % ‘ ,
Bo ds ae
' a ‘ , net
PMs ypatery: , ms

     

od and. 60] Yorng }. ' neo

the prevangg. of urorns "ina ' 7 a a .

WINLTAY 9 tehANG, m nny aE NOT SeTehrs ay —
iM ve

yy ‘ dona 4. attyep aD,
. ., bam e TEER 1 7
DIODE OF Ube, TO
{fe 3, } —_ CUNY BIA, SWNITH
we ° . oF vn © ith GAT Tos
NBYARK, Go]

‘
‘ O
net

 

Onan es hi tra moreole IMNTT TEN yornt,
“Taara vary” oT caeee OTS OF Ravan ROAD OMOTT SBT Te

ohio Dloooda of Nowark, ,
CURT Jy Kery,.

 

CUTEST OM HOT 14g i ?
, oy NBMANK, Ad Gea nnrg VINOh iy
‘ 7 ‘ ‘
? .
. ' ,
5 ‘ ’ ‘
4 4 oo ' ,
n el
te "
’ ‘a ‘
1 ‘
.
wey Lh, "
' Mote gs tad
’ ’ “fh HA ae
ey . hoe ;
. mfg a4ale '

 
~ Case 2:18-cv-12207-MCA-LDW Document 93-6 Filed 02/21/20 Page 11 of 14 PagelD: 2035

; S25 P.13¢28
JUN-13-2888 13:49 From:CARELLA BYRNE 19735978250 Tos 1973497482

er
+ ne ©
sige oe
~ ep at
sity gel

od ° Sos

 

"ae ee epee py

. ote oa foe ' ey '

wel ,, . eros
‘ u ae t oa ’ ay Jel fee " > 5 an
ft ws a!

>

tt ’
eo

Clee eeetea Tne PP at, .

aes '

 

Hs wh
“ Santa’ a “een ‘ soo, m ee eee coy,

e rk , ue " at nha ‘
mosh we wo pelbetrts, ‘ , , . \ . eye ry

' ' s) ‘ ee pet ’ : ine
uo ane Haat pe Y |

' TATE’ OF Nee yeREY 4) " mae!

Couaty of ud ydn, “yt ay ‘ i

whe nf ew Pept fF
Oe Me ery

‘00 BL ED DENT BREED
Sotober, to’ the year of fur Ly

. be "oo :
+ Hat on whio olztaenth say of
T4 Ono Thangond Nine Wundrod ond

Pisnty before a0, the subooribar, o Waster in Cunmoory of cata

Vato, portavally apnoared Rb, Rove dohn J+ O!donnory Bionap,

TOoNoral| ‘Roy, Oiavlad A, Smith ,

.T SOnry Tor ‘nartand Rory Charlos Roly,
who 6M vablaflod are tha porydons

forofoing sarbifioate, ond Tt haring
oontonts thoreot, thay aia tharatpon
mool0d and dotivorod the bane 85 thot

Ror Rov, Join ds Ghopnard, Yoox
vos Chanootlor, Ruy,

mimed in, 90d who orcoutod the
flv ut wade ian wr to “Mom tho
Ranowlodge that thay pigned’
voluntary aot ond dood,
podeds uid tho gad Char jot
logoutn tien, bodng dy ms duy
mY davivtation thab no ia

6 dn tha forogolog. oertifin
Sate nomed, ond thot tho 9901 thorate afcizod is

for tho Used ond PUTpOgoN thorein ox
Ay Jadth, Jeorotery of oald Diaoounn
morn,’ dogg dOpose ond maxa proof ta
Jeorobary of guid Digonnan Aguoals tig

the prapor care
@ cane man
S1ghed, ‘aor ied 08 dattrornd
O'Oonnor, Ney a John As Shonpard, nov, *

Markos sy Guith, Nove Be Honry top “Toor and Ray, Chardon 2,
Rolly, who ab tho

 

POYEGO Baa Of oA1d Diovosaa.dnovaldbions that th
AEf1XOd' 60, ood tha sata Cortdetoota
by Re, Roy, John ¢,

fata ond olgning tHokoot, wore oll the sgabary
Gructooe ahd offtioers of Dold Nososan Aearolation,
of tnda deponont,

SSS ee Se

in tha prvoan
‘Nd Sho voluntary 06 aud dond of tho soja

Minegoen Aongotatian; and that thia depodent ‘Nerowpon ofgnod

 

 

 

 

 

 

tho vomo 60 Joarotory of nodd Hlocogan Acanoletiou, ond o0 nub-
| Sorihing attoobing aitnong, °, 07° eh ot ae
Awweerthad and onaen to vofora } “OUARLIA A, SUIT, SEolY.
1 mo OL Maroy Oliv, Tos Voreoy, t
Chintolesdonth daz of Sotobor, | ; Ve
A, OY 1er0, Mad
eli a, exomy, ;
j MEE TT OTT We eel TEN .
MOOR “Pliaa ond Pane«And ant 19% Yann
j ,
~ Case 2:18-cv-12207-MCA-LDW Document 93-6 Filed 02/21/20 Page 12 of 14 PagelD: 2036

JUN-13~2088 13:99 FromiCARELLA SYRNE ‘ L37ISITBAsa Tot AS73497 4525 P, 14°28

 
   
   
 

V A ' .
ays .
ites Wo be bash dee ‘

    

  
    
 
 

  
  
  
  

; ‘
: fe it Ni ey
oe Wf

    
  
 
 
  
 

 

  

   
  
   

    
  
 
  
  

     
   
    
 
 
   
  
    
   

  

 

   

  

   

 

 

   
   
  

 

      

    

      

 

  

 

 

 

M . ag ‘hee 4 bi
i wh OAT) iit) wid aya
M SHY meade eatin ty Tent dw e & i ee ty {ie
es Ep te te Bs ot iy iy dete to af
ay ae Rey efi pel de iS waa ge
‘ee Be Pee NT AGL Res Umit
‘ iA oH Hat it fhe yt i
ag. BADD vey ty Pasig ‘,
he ie : ha “Vda We en a
i YRS. pRabe ffi, f BY a
Bee sl Rhee Sy we le
wewiA A ws ; Astagtes ae cls,
weg ee pte q hy Wat
ito TR Daa! qa fn
29h oe OPT Lee iy wy? “
| ro BS etal” wt 3 aly .
} Binh Koei k . “ 1a
1 eT ag | af eee ae .
i Le Rave adil i’ tye eEae
i . ‘Ny he § wo gh al 4 ¥ Bis, a Qe Sine
i" el diet i 8 ie ges AN gt ny
ey ead IM Mot no Phe # ‘ th ve hae : ge ve
t EET INS VORP ONRS was atte toot ade eet LEB TY is i ‘ th t's ah
" . AN te San A Sarna ates E biar tiered aE Go rtd
io! FEE ar re INN e eer Rant ire PREG *, ew
ay ate ’ e mee, 4? i, ¢ Wat TE get's Apa tt t anes
i i a eal AMEE batho ee df
| he aA Se aD.
' o v; ait Leh 1 wo obh sone TPs
. vee am ways | RA oy regteey ee
(a y ; . etait Me Bl fy i ie "4 1,
| a Ppt Sh eee a lsat Ns ohlrihby se RES
powers eta Nhe Mantes Dea ye tegen aL,
| 4 feet eee PUA RIEL Mince Ut itn! Xe
SG RE
! CES Se ET ERE Es
‘ ‘ vg ey ' , isd
! . 4h wert
| ‘ 4 \ 1 \
B t t ‘ , \ ‘
{ ft 4 4
“ ‘ . . ‘
ry
He :
Hh ' ”
Lo ; .
' , ie ‘?
: ' att ,
Wi ‘ 7

 

 

 
Case 2:18-cv-12207-MCA-LDW Document 93-6 Filed 02/21/20 Page 13 of 14 PagelD: 2037

     
  

  
  
   
 
 
        
  

  

JUN-13-28@8 13:49 FromiCARELLA BYRNE {9735979258 To: 19734974525 P.iS¢ea
. . * yy ay Baa HN be A) ‘ a wy os! aa Vy ‘i fe, '
. " ia Wey Mest wt ti . ea , si CORRES Hy
net saat ute ul es,
ae ae E0cgR tens oe ra Sierras Bee te
‘i a lise a 1 Sie wept 1 Re hae Sie hah > bed
fib hod Se His Y fa Tidy aay .
i Riie Any ea ene, “egy

f Sy fam Nie he f ESS
Ss “i
i | . A oo

  

 
  
  
     
     
 

  

 

a
fu i i, y 4) NOE
oe Cai gi UNE Hees e
oe er lange BHA RI aa
— Bi ey, “ . i i Hens
eet
Gia a i Fa io aS

ri ROMAN MEE eel ern
oa nie He tie paelnd ie he a bi i

yy) Td ' fede ‘
i sha delat creat lie idl ‘ih et ti at bie “HS

ae aes faye iL ates ciilarti pel au Wear del Si boter ie
te ' ‘i ae taal ie ee ithe eS RS PN iiiey hi ie, “ite
‘| ah guid ‘eae ie ad dh Ebel aL teal Idle “ae

ie! arma alton ie HAN oui it oe Debut SRO : a
eae ay a i nna dards heak rie by nd" es
ane Sar aBed, iret lo RarBTh ih iit nate ao
at AIR IOS tt ari jira fa: “ined ahd ata hat *, "

vt [ed i a ae acti sin ean hie es ryt

sh WN ie ey oth a teeltal tt \darparali WTRTURE inheAlGtany ln
Toll Vet ea asl Par aaiiay FEE akin, co
ela agate seal é i im ee ote
hein OE
aed ede HY HH bate

I CP as an na mtd sate dy cor poral in ene, ‘te, ba
cad BERT a fin AI ue Pde

uo para i ‘om atl a ae fia eg at hs |

ot halt Wat A '
yo : sath’ leat Mt “of ths: naa ae th ae a i ab ay
o Mulberry’ real if ihe ely at Pa cai a ebb atath ot new

+ pr sh bes Whe gat
rere tha” "hihe!s jot the ‘agent th hotel va ln “hee a Mera vpan

whom process. sll thi” core nay Gesavid Feagklyn N.
Mea “he dee Ney ‘whee, oe Hag Lo Hi
ean eet + ay t ‘ “sh
ry ee A ue a aie aA sia nes ct 7 airy
IN MTNESS: wuehcor, \ hive ‘héfeuni “Hig fied ih

artved ‘the’ seal aff Said rllaun rsa yg. ili
he ke ew nh’ bn ‘ni St day ot ae jel taot |
wh : eens J, Patty ty oo

a

ie

  
    
 
  

2s

 

 

Fez

  
 
 

es

oa.
a oon

Daz,
S=a508s
ee
oz.

=

   
  
   

pe

      

met
oe

rea

    
       

  
  

ae
Sees

 

   

a
a a
2

Puen

“Se.

rW7 .,
ore, Se 3t
ore

ti

tren

ite and

tas
a

eat 2m. 3

var,

2ar4o Ee.

 
 
 

    

vam Bas

  
  

ME.

“dace

  

a

 

   

ie Ous L Bir pe

fe Gerrrinew Mae
Case 2:18-cv-12207-MCA-LDW Document 93-6 Filed 02/21/20 Page 14 of 14 PagelD: 2038

"JUN-13-2008 13:5@ From: CARELLA BYRNE 19735976256 Tos 19734974525 P,.16728

Ly ‘ . ‘
' :
me

 
   
  
  
 

  
       
   
 

at . Med

t-~ wep he er pein

ire ‘ster , va aft
Abie!
at eel 4

ie
“ea
ie

    
  
 

  

 
  

ay

Tie ee Gi i
A a Ive t thet RA g wane “ap hits,
qtarh OF! Ney; TERSE e Bet

Ye

county OF tsscx.r

1 wt a .

. AAU VAR RSI Ae BEE a gs bode pen es ‘|.

a ALL ieee ey Itt a kind oh init | .

i) ea De il! ‘om moses Ano on* this a. vie ay of Mae + 1901,
ee A AR

Uetore me, ths su vite

   
   

Me | Aa att
ite, RE ayes

foe

~ S25:

bachiber! hatery public’ ‘in and for’ the county of
hatex ond slate af Now Jersey, personally nppearnd Frankly. M, Canola
who, belng ¥ me ‘aly awarn, doas Jonose’ and say thet he ts tha
soerstary’ of the religious ‘torporation, as aforesald, and well knows the
corporate shal of vatd corporation By of atoreeeid In tha foregoing

cortificate homed; dhat. tha ;6oal ‘hereto attlxed {s the proper

corporate
. seal of ike. sald _egtpuration) shat, the ‘some Was, go affixed’ thereto and
1g i : '

“as the se creda sige by the Most ny, Erier ue Seenty, wha
fu! Sat eat wig 2 '

wa {hg ajo ‘ands “Axed lian’ thereat tig president ol" the ald cor pora-
4 hs
Men lijhilbréedneatar phi eppnant tas’ “the Solyntary: pel snd dend

 

 

\
of. ye al eoracraton In’. pureuinéa of “aa 60, as aforasaid '
1

fasaed ‘and! iia the aa deponant ‘au'the game time iloned \he same as
“ot Re id ‘
camera tner Saye ae ty se fr vin ve

ve

e alts
ae ‘and pubscribed ibefore et it nalter, New Jersey the day
ons ‘ f Poon
and! yet oresld a I mrt re aka
qi fee yehy 8

rl Koo!
Y ‘K ena a ah ae toa, 1 a .
Le . Lei ‘ xt ae ee , uh

 
 

 

      
   

  

 

 

    
 

SKE we 144% ary ae a “,

F pnAbdss i, *SEYMOUR as

 IWOTARYS PUOLIC OF NEW ERSLY ‘e a Coe

My Con em ar Wh Me
4

Toss ee tad ty ;
ns

    
 
 
  
  

edt ay "fk hie

’ eG ts

on 1, io
ea Ff
4 ne :

   

 

 
